

Exhibit 10.3






NOBLE ENERGY, INC.
AMENDED AND RESTATED
2020 CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES
THIS AMENDED AND RESTATED 2020 CHANGE OF CONTROL SEVERANCE PLAN FOR EXECUTIVES,
made and executed at Houston, Texas, by Noble Energy, Inc., a Delaware
corporation (the “Company”).
WITNESSETH THAT:
WHEREAS, the Company maintains the Noble Energy, Inc. 2020 Change of Control
Severance Plan for Executives, effective as of April 27, 2020 (the “Prior
Plan”), to provide for the payment of severance benefits to certain executives
of the Company and its participating affiliates whose employment with the
Company or such an affiliate terminates under certain circumstances following a
Change of Control of the Company;
WHEREAS, Section 4.5 of the Prior Plan provides that the Prior Plan may be
amended by resolution adopted by the Board, provided that no such amendment that
would adversely affect the benefits or protections provided under the Prior Plan
to any individual who is a Covered Employee on the date the amendment is adopted
shall be effective as it relates to such individual unless no Change of Control
occurs within one year after such adoption; and
WHEREAS, the Company now desires to amend, restate and rename the Prior Plan and
has determined that such action to amend, restate and rename would not adversely
affect the benefits or protections provided under the Prior Plan to any
individual who is a Covered Employee on the Effective Date (as defined below)
such that the action to amend, restate and rename shall be effective regardless
of whether a Change of Control occurs within one year after the Effective Date.
NOW, THEREFORE, in consideration of the premises, the Prior Plan is hereby
amended and restated in its entirety and renamed as the Noble Energy, Inc.
Amended and Restated 2020 Change of Control Severance Plan for Executives,
effective as of July 19, 2020, to read as follows:
ARTICLE I .
DEFINITIONS
1.1    Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
(a)“Administrator” shall mean the Chief Executive Officer or his or her
designee.
(b)“Affiliated Company” shall mean any incorporated or unincorporated trade or
business or other entity or person, other than the Company, that along with the
Company is considered a single employer under Code section 414(b) or Code
section 414(c); provided, however, that (i) in applying Code section 1563(a)(1),
(2), and (3) for the purposes of determining a controlled group of corporations
under Code section 414(b), the




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 1 of 13






--------------------------------------------------------------------------------







phrase “at least 50 percent” shall be used instead of the phrase “at least 80
percent” in each place the phrase “at least 80 percent” appears in Code section
1563(a)(1), (2), and (3), and (ii) in applying Treas. Reg. section 1.414(c)-2
for the purposes of determining trades or businesses (whether or not
incorporated) that are under common control for the purposes of Code section
414(c), the phrase “at least 50 percent” shall be used instead of the phrase “at
least 80 percent” in each place the phrase “at least 50 percent” appears in
Treas. Reg. section 1.414(c)-2.
(c)“Annual Cash Compensation” shall mean, with respect to a Covered Employee,
such Covered Employee’s highest annualized salary during the period beginning
immediately prior to the date on which a Change of Control occurs and ending on
the date of such Covered Employee’s Qualifying Termination, plus the greater of
(1) such Covered Employee’s annual target bonus for the then-current annual
bonus period, or (2) the average annual bonus paid or payable by the Employer to
such Covered Employee for the three (3)-year period immediately preceding the
date of such Change of Control (or, if such Covered Employee has not been
employed for all of such three (3)-year period, for the number of years in which
such Covered Employee has been employed by the Employer, with such number of
years of employment being annualized for any partial years), provided that, for
a Covered Employee who has not been employed for all of such three (3)-year
period, the amount of the annual bonus, if any, paid to such Covered Employee in
respect of such Covered Employee’s year of hire shall be annualized for this
purpose. Annual Cash Compensation shall be determined prior to the impact of any
temporary reduction in annualized salary or annual target bonus imposed on the
Covered Employee in connection with an across the board reduction in annualized
salaries and/or target bonus amounts of similarly-situated employees of the
Company.
(d)“Applicable Factor” shall mean the factor specified as applicable to the
Chief Executive Officer, a Senior Executive and a Key Executive, respectively,
on the attached Schedule A.
(e)“Board” shall mean the Board of Directors of the Company.
(f)“Cause” shall mean, with respect to a Covered Employee, “Cause” as set forth
in any employment, severance or other individual agreement with a Covered
Employee or, if no such agreement exists, shall mean a determination by the
Employer that the Covered Employee has engaged in any action or omission that:
(1)constitutes gross negligence or willful misconduct in the performance of the
Covered Employee’s duties with respect to the Employer or an Affiliated Company;
(2)constitutes a material breach of any provision of the Covered Employee’s
Participation Agreement or any other agreement between the Covered Employee and
the Employer;






Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 2 of 13






--------------------------------------------------------------------------------







(3)constitutes an act of theft, fraud, embezzlement, misappropriation, or
willful breach of a fiduciary duty with respect to the Employer of an Affiliated
Company; or
(4)results in the Covered Employee’s conviction of, plea of no contest to, or
receipt of adjudicated probation or deferred adjudication in connection with a
crime involving fraud, dishonesty, or moral turpitude, or any felony (or a crime
of similar import in a foreign jurisdiction).
(g)A “Change of Control” shall be deemed to have occurred if:
(1)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least fifty-‑one
percent (51%) of the Board, provided that any person becoming a director
subsequent to the Effective Date whose election, or nomination for election, by
the Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of the
Plan, considered as though such person were a member of the Incumbent Board;
(2)the consummation of a reorganization, merger or consolidation, in each case,
with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own outstanding voting securities representing at least
fifty-one percent (51%) of the combined voting power entitled to vote generally
in the election of directors (“Voting Securities”) of the reorganized, merged or
consolidated company;
(3)the stockholders of the Company shall approve a liquidation or dissolution of
the Company or a sale of all or substantially all of the stock or assets of the
Company; or
(4)any “person,” as that term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any of its subsidiaries, any employee benefit plan of the Company or any of its
subsidiaries, or any entity organized, appointed or established by the Company
for or pursuant to the terms of such a plan), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Exchange Act) of
such person (as well as any “Person” or “group” as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act), shall become the “beneficial
owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of securities of the Company representing
in the aggregate twenty-five percent (25%) or more of either the then
outstanding shares of common stock of the Company (“Common Stock”) or the Voting
Securities of the Company, in either such case other than solely as a result of
acquisitions of such securities directly from the Company. Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of,




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 3 of 13






--------------------------------------------------------------------------------







or to dispose, or to direct the disposition of, Common Stock or other Voting
Securities of the Company shall be deemed the beneficial owner of such Common
Stock or Voting Securities.
Notwithstanding the foregoing, a “Change of Control” of the Company shall not be
deemed to have occurred for purposes of paragraph (4) of this Section 1.1(g)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change of Control of the Company shall be deemed
to have occurred for purposes of paragraph (4) of this Section 1.1(g)
(h)“Chief Executive Officer” shall mean the individual who is the Chief
Executive Officer of the Company.
(i)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(j)“Company” shall mean Noble Energy, Inc., a Delaware corporation.
(k)“Covered Employee” shall mean an individual who is the Chief Executive
Officer, a Senior Executive or a Key Executive, excluding, however, any
individual who is a party to an individual written change of control agreement
with the Employer providing severance payments upon such individual’s
termination of employment with the Employer.
(l)“Disability” shall mean a medically determinable physical or mental
impairment for which the Covered Employee is eligible to receive disability
income benefits as defined under a long-term disability insurance plan
maintained by the Company.
(m)“Effective Date” shall mean July 19, 2020.
(n)“Employer” shall include the Company, Noble Energy Services, Inc. and each
other entity or organization that adopts the Plan in accordance with the
provisions of Section 4.4 of the Plan and their successors.
(o)“Good Reason” shall mean, with respect to a Covered Employee, “Good Reason”
or similar term as set forth in any employment, severance or other individual
agreement with the Covered Employee or, if no such agreement exists, shall mean
any of the following actions if taken by the Employer with respect to and
without the prior consent of a Covered Employee:




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 4 of 13






--------------------------------------------------------------------------------







(1)within two (2) years after a Change of Control occurs, a material diminution
in (i) the Covered Employee’s authority, duties or responsibilities, (ii) the
authority, duties or responsibilities of the supervisor to whom the Covered
Employee is required to report, including the requirement that the Covered
Employee report to a corporate officer or employee instead of reporting directly
to the Board, or (iii) the budget over which the Covered Employee retains
authority;
(2)within two (2) years after a Change of Control occurs, a reduction in such
Covered Employee’s total annual compensation (i.e., the sum of his or her annual
salary, his or her target bonus opportunity under the Employer’s annual
incentive bonus plan or similar plan in effect at the applicable time and the
value of other employment benefits provided to such Covered Employee by the
Employer) below the level in effect at the earlier of the occurrence of a Change
of Control or the date on which a tentative agreement is reached by the Employer
or a public announcement is made regarding a proposed Change of Control that
ultimately occurs, if such reduction in total annual compensation is a material
negative change to the Covered Employee in his or her employment relationship
with the Employer;
(3)within two (2) years after a Change of Control occurs, a significant
reduction in the level, or a significant increase in the cost to such Covered
Employee, of the employee benefits (including but not limited to medical, dental
vision, life insurance, accidental death and dismemberment, and long-term
disability benefits) and perquisites being provided to or for the benefit of
such Covered Employee from the level or cost applicable to him or her
immediately prior to the Change of Control; or
(4)within two (2) years after a Change of Control occurs, a requirement that
such Covered Employee relocate to a principal place of employment that is more
than fifty (50) miles from the location where he or she was principally employed
immediately prior to the Change of Control.
Notwithstanding the foregoing, “Good Reason” shall exist hereunder only if the
Covered Employee provides written notice to the Employer of his or her belief
that Good Reason exists within sixty (60) days of the initial existence of the
Good Reason condition, and that notice must describe in reasonable detail the
condition(s) believed to constitute Good Reason. The Employer then shall have
thirty (30) days to remedy the Good Reason condition(s). If not remedied within
that thirty (30)-day period, the Covered Employee may submit a notice of
termination to the Employer; provided, however, that the notice of termination
invoking the option to terminate employment for Good Reason must be given no
later than one-hundred (100) days after the date the Good Reason condition first
arose; otherwise, the Covered Employee shall be deemed to have accepted the
condition(s), or the correction of such condition(s) that may have given rise to
the existence of Good Reason.
(p)“Key Executive” shall mean a Covered Employee who is employed by the Employer
in a job category or position specified as a Key Executive job category or
position on the attached Schedule A.




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 5 of 13






--------------------------------------------------------------------------------







(q)“Payment Date” shall mean the date chosen by the Employer that is no later
than seventy (70) days after the date of such Covered Employee’s Qualifying
Termination.
(r)“Plan” shall mean the Noble Energy, Inc. Amended and Restated 2020 Change of
Control Severance Plan for Executives. The Plan as set forth herein shall
supersede and replace in its entirety the Prior Plan.
(s)“Qualifying Termination” shall mean a termination of a Covered Employee’s
employment with, or service to, the Employer that occurs within two (2) years
after a Change of Control occurs and which is either: (1) by the Employer for
any reason other than Cause (and not due to the Covered Employee’s Retirement,
death or Disability) or (2) by a Covered Employee for Good Reason.
(t)“Retirement” shall mean a Covered Employee’s termination of employment with
the Employer for reasons other than for Cause or Good Reason that occurs on or
after the date such Covered Employee (1) attains at least fifty-five (55) years
of age and has completed at least five (5) years of credited service with the
Employer or (2) attains age sixty-five (65) years of age (regardless of the
length of his or her credited service with the Employer or in such other
circumstances as the Company may determine in its sole discretion.
(u)“Senior Executive” shall mean a Covered Employee who is employed by the
Employer in a job category or position specified as a Senior Executive job
category or position on the attached Schedule A.
(v)“Separation from Service” shall mean, with respect to a Covered Employee,
such Covered Employee’s separation from service (within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder) with
the group of employers that includes the Company and each Affiliated Company.
With respect to services as an employee, an employee’s Separation from Service
shall be deemed to occur on the date as of which the employee and his or her
employer reasonably anticipate that no further services will be performed after
such date or that the level of bona fide services the employee will perform
after such date (whether as an employee or an independent contractor) will
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36)-month period (or the
full period of services to the employer if the employee has been providing
services to the employer less than thirty-six (36) months).
(w)“Welfare Benefit Coverages” shall mean the medical, dental, vision and life
insurance coverages provided by the Employer to its active employees.
1.2    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.






Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 6 of 13






--------------------------------------------------------------------------------







1.3    Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II .
SEVERANCE BENEFITS
2.1    Severance Benefits. Subject to the further provisions of this Article II,
if a Covered Employee’s Separation from Service occurs by reason of a Qualifying
Termination, the Employer shall:
(a)pay to such Covered Employee (or such Covered Employee’s estate, as
applicable) when due under the Employer’s normal payroll procedures all unpaid
salary due to such Covered Employee in the performance of his or her duties for
the Employer through the date of such Qualifying Termination;
(b)subject to Section 2.2 hereof, pay to such Covered Employee (or such Covered
Employee’s estate, as applicable) on his or her Payment Date an amount in cash
equal to such Covered Employee’s Annual Cash Compensation multiplied by the
Applicable Factor that applies to such Covered Employee;
(c)subject to Section 2.2 hereof, pay to such Covered Employee (or such Covered
Employee’s estate, as applicable) on his or her Payment Date an amount in cash
equal to such Covered Employee’s prorata (measured as the number of days
expired, as of the date of such Qualifying Termination, in the then-current
annual bonus period, divided by 365) target bonus for the then-current annual
bonus period;
(d)subject to Section 2.2 hereof, within thirty (30) days of receiving a
detailed invoice for same, reimburse such Covered Employee, up to a maximum
cumulative amount of $15,000, for the reasonable fees of no more than one (1)
out-placement or similar service provider engaged by such Covered Employee to
assist in finding employment opportunities for such Covered Employee during the
one (1)-year period following the date of such Qualifying Termination, provided
that all reimbursements to be made pursuant to this Section 2.1(d) shall be made
to such Covered Employee no later than the end of the second calendar year
following the calendar year in which such Covered Employee’s Separation from
Service occurs;
(e)subject to Section 2.2 hereof, pay to such Covered Employee (or such Covered
Employee’s estate, as applicable) on his or her Payment Date an amount in cash
equal to (i) the period of months specified for Welfare Benefit Coverages for
the Covered Employee set forth on Schedule A hereto multiplied by (ii) the
difference between (x) the monthly cost of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
paid or payable by the Covered Employee (or such Covered Employee’s estate, as
applicable) for the Welfare Benefit Coverages elected by the Covered Employee
(or such Covered Employee’s estate, as applicable) under the applicable plans
providing medical, dental, vision and life insurance coverages that are
maintained by the Employer for the Covered Employee and the Covered




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 7 of 13






--------------------------------------------------------------------------------







Employee’s dependents as of immediately prior to the Qualifying Termination and
(y) the monthly premium amount paid by similarly situated active employees under
the applicable benefit package and coverage tier elected by the Covered Employee
(or such Covered Employee’s estate, as applicable), without regard to any rate
reductions that active Covered Employees may be entitled to receive for wellness
program participation and whether or not the Covered Employee (or such Covered
Employee’s estate, as applicable) elects continuation coverage pursuant to
COBRA; and
(f)subject to Section 2.2 hereof, each equity or equity-based award (an “Equity
Award”) outstanding and held by the Covered Employee (or such Covered Employee’s
estate, as applicable) as of the Qualifying Termination shall immediately become
vested and fully exercisable upon such Qualifying Termination, and any
restrictions applicable to the Equity Award shall lapse as of such date with (1)
any outstanding performance conditions associated with an Equity Award deemed
achieved as of the date of such Qualifying Termination assuming all performance
criteria and other conditions to payment of such Equity Awards are achieved at
target performance and (2) the exercise period of any vested Equity Awards that
are options to purchase stock or units (each, an “Option”) extended to the fifth
(5th) anniversary of the Qualifying Termination, or, if sooner, the original
expiration date of the Option.
The severance benefits payable under this Section 2.1 shall be deemed to be
severance pay subject to any required tax withholding, and shall not constitute
compensation that is taken into account for the purposes of determining benefits
or allocating contributions under any employee benefit plan maintained by the
Employer. For the avoidance of doubt, to the extent that a Covered Employee dies
after his or her Separation from Service that occurs by reason of a Qualifying
Termination but prior to his or her Payment Date, the Covered Employee’s estate
shall receive the severance benefits payable under this Section 2.1.
2.2    Release and Full Settlement. Any provision of the Plan to the contrary
notwithstanding, as a condition to the receipt of any severance benefit set
forth in Sections 2.1(b), (c), (d), (e), and (f) hereunder, a Covered Employee
whose Separation from Service occurs by reason of a Qualifying Termination
shall, or such Covered Employee’s estate (as applicable) shall, execute a
release of claims in substantially the form attached hereto as Schedule B (the
“Release”). The receipt by such Covered Employee (or such Covered Employee’s
estate, as applicable) of any benefit provided hereunder shall constitute full
settlement of all such claims and causes of action of such Covered Employee (or
such Covered Employee’s estate, as applicable).
2.3    Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment provided for in this Article II by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Article II be reduced by any compensation or benefit earned by the Covered
Employee as the result of employment by another employer or by retirement
benefits. The benefits under the Plan are in addition to any other benefits to
which a Covered Employee is otherwise entitled.
2.4    Parachute Payment Limitation. Any provision of the Plan to the contrary
notwithstanding, if a Covered Employee is a “disqualified individual” (as
defined in Section 280G of the Code), and the severance benefits provided in
Section 2.1, together with any other payments




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 8 of 13






--------------------------------------------------------------------------------







which the Covered Employee has the right to receive, would constitute a
“parachute payment” (as defined in Section 280G of the Code), the severance
benefits provided hereunder that constitute a parachute payment and are exempt
from the requirements of Section 409A of the Code shall be either (a) reduced
(but not below zero) so that the aggregate present value of such payments
received by the Covered Employee from the Employer will be one dollar ($1.00)
less than three times the Covered Employee’s “base amount” (as defined in
Section 280G of the Code) and so that no portion of such payments received by
the Covered Employee shall be subject to the excise tax imposed by Section 4999
of the Code, or (b) paid in full, whichever produces the better net after-tax
result for the Covered Employee (taking into account any applicable excise tax
under Section 4999 of the Code and any applicable income tax). The
determinations as to the benefit to be reduced and the amount of reduction shall
be made by the Employer in good faith, and such determinations shall be
conclusive and binding on the Covered Employee. If a reduced payment is made and
through error or otherwise that payment, when aggregated with other payments
from the Employer (or its affiliates) used in determining if a “parachute
payment” exists, exceeds one dollar ($1.00) less than three (3) times the
Covered Employee’s base amount, the Covered Employee shall immediately repay
such excess to the Employer upon notification that an overpayment has been made.
2.5    Six-Month Lookback Alternate Benefits. Any provision of the Plan to the
contrary notwithstanding, if during the six-month period immediately prior to a
Change of Control a Covered Employee was employed by the Employer in a job
category or position that would provide greater benefits under the Plan than
would be provided under the Plan for such Covered Employee with respect to his
or her job category or position with the Employer immediately prior to such
Change of Control, then in lieu of the benefits applicable under the Plan to
such Covered Employee’s job category or position with the Employer immediately
prior to such Change of Control, such Covered Employee shall be entitled to
receive under the Plan the benefits under the Plan that apply to such Covered
Employee’s job category or position with the Employer during the six-month
period immediately prior to such Change of Control that provides the greatest
benefits to such Covered Employee.
ARTICLE III .
ADMINISTRATION OF PLAN
3.1    Plan Administration. This Plan shall be administered by the
Administrator. The Administrator shall have discretionary and final authority to
interpret and implement the provisions of this Plan and to determine eligibility
for benefits under the Plan. The Administrator shall perform all of the duties
and exercise all of the powers and discretion that he or she deems necessary or
appropriate for the proper administration of this Plan. Every interpretation,
choice, determination or other exercise by the Administrator of any power or
discretion given either expressly or by implication to it shall be conclusive
and binding upon all parties having or claiming to have an interest under this
Plan or otherwise directly or indirectly affected by such action, without
restriction, however, upon the right of the Administrator to reconsider or
redetermine such action. The Administrator may adopt such rules and regulations
for the administration of this Plan as are consistent with the terms hereof, and
shall keep adequate records of its proceedings and acts. The Administrator may
employ such agents, accountants and legal counsel (who may be agents,
accountants and legal counsel for an Employer) as may be appropriate for the
administration of




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 9 of 13






--------------------------------------------------------------------------------







the Plan. All reasonable administration expenses incurred by the Administrator
in connection with the administration of the Plan shall be paid by the Employer.
3.2    Mandatory Arbitration. Any dispute arising in connection with this Plan
shall be finally resolved by arbitration in Houston, Texas pursuant to and in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. Such arbitration shall be the sole and
exclusive procedure available to a Covered Employee for resolving a dispute
regarding a denied claim by the Administrator. The Covered Employee and the
Employer shall share equally the cost of such arbitration, including but not
limited to the fees of the arbitrator and reasonable attorneys’ fees, unless the
arbitrator determines otherwise. The arbitrator’s decision shall be final and
legally binding on both parties. Judgment upon the arbitrator’s decision may be
entered in any court of appropriate jurisdiction, and may not be challenged in
any court, either at the place of arbitration or elsewhere. This Section shall
be governed by the provisions of the Federal Arbitration Act.
ARTICLE IV .
GENERAL PROVISIONS
4.1    Funding. The benefits provided under the Plan shall be unfunded and shall
be provided from the Employer’s general assets.
4.2    Cost of Plan. The entire cost of the Plan shall be borne by the Employer
and no contributions shall be required of the Covered Employees.
4.3    Plan Year. The Plan shall operate on a plan year consisting of the twelve
consecutive month period commencing on January 1 of each year.
4.4    Other Participating Employers. With the written consent of the
Administrator, any entity or organization eligible by law to participate in the
Plan may adopt the Plan and become a participating Employer hereunder by
executing and delivering a written instrument evidencing such adoption to the
Secretary of the Company. Such written instrument shall specify the effective
date of the adoption of the Plan by such adopting Employer, may incorporate
specific provisions relating to the operation of the Plan which apply to the
adopting Employer only, and shall become, as to such adopting Employer and its
employees, a part of the Plan. Each adopting Employer shall be conclusively
presumed to have agreed to be bound by the terms of the Plan as amended from
time to time. The provisions of the Plan shall be applicable with respect to
each Employer separately, and amounts payable hereunder shall be paid by the
Employer which employs the particular Covered Employee.
4.5    Amendment and Termination.
(a)Prior to a Change of Control, the Plan may be amended or modified in any
respect and may be terminated, on behalf of all Employers, by resolution adopted
by the Board; provided, however, that:
(1)no such amendment, modification or termination which would adversely affect
the benefits or protections provided under the Plan to any




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 10 of 13






--------------------------------------------------------------------------------







individual who is a Covered Employee on the date such amendment, modification or
termination is adopted shall be effective as it relates to such individual
unless no Change of Control occurs within one year after such adoption, and any
such attempted amendment, modification or termination adopted within one year
prior to a Change of Control shall be null and void ab initio as it relates to
such individual (it being understood that the removal of a Covered Employee from
participation in the Plan shall, for the purposes of this Section 4.5,
constitute an adverse effect to the benefits or protections provided under the
Plan to any Covered Employee so removed); and
(2)the Plan may not be amended, modified or terminated (i) at the request of a
third party who has indicated an intention or taken steps to effect a Change of
Control, or who effectuates a Change of Control, or (ii) in connection with, or
in anticipation of, a Change of Control which actually occurs, if such
amendment, modification or termination would adversely affect the benefits or
protections provided under the Plan to any individual who is a Covered Employee
on the date such amendment, modification or termination is adopted, and in
either case, any such attempted amendment, modification or termination shall be
null and void ab initio as it relates to such individual. Any action taken to
amend, modify or terminate the Plan that is taken after the execution of an
agreement providing for a transaction or transactions that, if consummated,
would constitute a Change of Control, shall conclusively be presumed to have
been taken in connection with a Change of Control.
(b)Upon and after the occurrence of a Change in Control, the Plan may not be
amended or modified in any manner which would adversely affect the benefits or
protections provided under the Plan to any individual who is a Covered Employee
on the date the Change of Control occurred, and any such attempted amendment,
modification or termination shall be null and void ab initio as it relates to
such individual.
(c)Notwithstanding the foregoing provisions of this Section 4.5, if any
compensation or benefit provided by the Plan may result in being subject to the
tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Covered Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.5(c) shall
reduce the value of the compensation or benefits that would be payable to a
Covered Employee in connection with his or her Qualifying Termination following
a Change of Control without the written consent of such Covered Employee.
4.6    No Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time nor shall the Plan be deemed to give the Employer






Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 11 of 13






--------------------------------------------------------------------------------







the right to require any person to remain in the employ of the Employer or to
restrict any person’s right to terminate his or her employment at any time.
4.7    Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
4.8    Nonalienation. A Covered Employee shall have no right or ability to
pledge, hypothecate, anticipate, assign or otherwise transfer any benefit,
interest or right under the Plan, except by will or the laws of descent and
distribution, and no benefit, interest or right of a Covered Employee under the
Plan shall be liable for or subject to any debt, obligation or liability of such
Covered Employee.
4.9    Effect of Plan. This Plan shall take effect on the Effective Date and,
effective as of such date, this Plan, the Noble Energy, Inc. Amended and
Restated 2020 Change of Control Severance Plan, the Noble Energy, Inc. 2016
Severance Benefit Plan, and the Noble Energy, Inc. 2020 Executive Severance
Plan, in each case, as such may be amended and restated from time to time, shall
be the sole and exclusive plans, programs and agreements providing severance
benefits to Covered Employees of the Employers. All oral or written policies of
the Employer and all oral or written communications to Covered Employees with
respect to the subject matter of the Plan that were written or communicated
prior to the Effective Date are hereby null and void and of no further force and
effect. The Plan shall be binding upon the Employer and any successor of the
Employer, by merger or otherwise, and shall inure to the benefit of and be
enforceable by the Covered Employees. In addition, upon the occurrence of a
Change of Control, all rights of a Covered Employee to eligibility and
participation under the Plan shall vest and shall be considered a contract right
enforceable against the Employer and any successors thereto, subject to the
terms and conditions of the Plan.
4.10    Code Section 409A. The Plan is intended to provide compensation and
benefits that are not subject to the tax imposed under Section 409A of the Code,
and shall be interpreted and administered to the extent possible in accordance
with such intent, and any reimbursements or in-kind benefits provided under this
Plan that are not exempt from the application of Section 409A of the Code shall
be made or provided in accordance with the requirements of Section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during the period of time specified in this Plan, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit. Notwithstanding the preceding, no
persons connected with this Plan in any capacity, including but not limited to
the Company, the Employers, and any Affiliated Company, and their respective
directors, officers, agents and employees, makes any representation, commitment
or guarantee that any tax treatment, including but not limited to, federal,
state and local income, estate and gift tax treatment, will be




Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 12 of 13






--------------------------------------------------------------------------------







applicable with respect to any amounts payable under the Plan or that such tax
treatment will apply to a Covered Employee.
4.11    Governing Law. The Plan shall be governed and construed in accordance
with the laws of the State of Texas (without giving effect to any choice-of-law
rules that may require the application of the laws of another jurisdiction).


[Signature Page Follows]








Noble Energy, Inc. - Amended and Restated 2020 Change of Control Severance Plan
for Executives


 
Page 13 of 13






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this restated Plan has been executed by the Company on this
19th day of July, 2020.
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
By:
/s/ David L. Stover
 
 
Name:
David L. Stover
 
 
Title:
Chairman and Chief Executive Officer
 





Signature Page to Amended and Restated 2020 Change of Control Severance Plan
for Executives



--------------------------------------------------------------------------------








SCHEDULE A FOR THE
NOBLE ENERGY, INC.
AMENDED AND RESTATED
2020 CHANGE OF CONTROL SEVERANCE PLAN
FOR EXECUTIVES
The Applicable Factor for the Chief Executive Officer is 2.99, the Applicable
Factor for a Senior Executive is 2.5, and the Applicable Factor for a Key
Executive is 2.0.
The period of months specified for Welfare Benefit Coverages for the purposes of
Section 2.1(e) are: twenty-four (24) months for a Key Executive; thirty (30)
months for a Senior Executive; and thirty-six (36) months for the Chief
Executive Officer.
A Covered Employee employed by the Employer in one of the following positions is
a Senior Executive:
President and Chief Operating Officer
Executive Vice President, Chief Financial Officer
Sr. Vice President, General Counsel and Secretary
Sr. Vice President, US Onshore
Sr. Vice President, Corporate Development
Sr. Vice President, Human Resources and Administration
Sr. Vice President, Offshore
Sr. Vice President, Midstream
A Covered Employee employed by the Employer in one of the following positions is
a Key Executive:
None






Schedule A

